Title: Abigail Adams to James Lovell, 20 July – 6 August 1781
From: Adams, Abigail
To: Lovell, James


     
      
       Braintree, 20 July–6 August 1781
       
      
     
     Your two Letters of june 26 and july 2d came safe to hand together with the resolves which would gratify me if there was a sufficient stability in the Body which confer’d it to render it truly honorary, but the Letter of Janry. 10th strikes me very dissagreably and is highly tinctured with parissian influence. It bears a striking likeness of a servility to a court that ought not to have so undue an influence upon an Independant Nation. Are we not throwing ourselves into hands and rendering ourselves subject If ever America stood in need of wise Heads and virtuous Hearts it is at this juncture. The ship wants skilfull hands, your old sea men are chiefly retired, your Hands are new and inexperienced. Sylla is on one Side and Caribdis on the other—how will you Stear between them? In avoiding the rocks you are in danger of being swallowed up in the sands. I am greatly agitated at your movements. I see nothing but dishonour and disgrace in the union of——with——. I wish I had sooner been apprized of the design. You most assuredly have a party who do not mean the best welfare of their country by this movement. You or Rivington will have my mind upon the Subject before this reaches you. If the union is still undecided let me beg you to oppose it with all your influence. I wish your Friend Gerry was with you. He is I hear unwilling to continue to be one of you. I will try persuasion upon him, and see if Female influence has any force with him.
     Three post days have passed since I received a line from you. You will see by the date of this Letter that I designed you a speedy reply to your favours but I really felt so unhappy and my mind was so intent upon consequences that I threw down my pen. I deliberated some time then took it up and wrote to our Friend Gerry. He very obligeingly replied to me, and assured me that he would not decline a publick station whilst there was any prospect of rendering Service to his country. He informed me that by a Late Letter from Mr. Lovell he expected him soon in Boston and that we should then be better able to judge from his information of the late measures of Congress. This has been the true reason why I did not write by the two last posts as I had no inclination my Letters should fall into other Hands than those for which they were designed, but hearing nothing further I shall venture to forward this, requesting you to communicate to me the whole Fraternity to whom our Friend is joined, for what reason the comercial part of his commission is taken from him. Is it because he has enterd into no private contracts nor laid any plan for a fortune for himself and others who wish to be connected with those who will? I will tell you Sir the consequence of the late movements. If British Ships and old Neptune are not more intent upon dissapointing me than Congress I shall in the course of six months embrace my Dear Friend in his own native land. He will have no part in executing orders dishonorary to his country. One path is plain before him. He can and he will resign his commission. This his Enemies know and they will effect their purpose. I could (said he to a Friend upon an occasion not unlike the present) return to my practise at the Bar and make fortunes for my children and be happier and be really more respected than I can in the hazardous tormenting employments into which Congress have always put me. I can be easy even under the marks of disgrace they put upon me, but they may depend upon it, they either mistake their own Interest in putting me into these employments, or in putting these Brands upon me—one or the other. Time Sir will determine which of these predictions are true.
     
      “All humane virtue to its latest Breath
      Finds envy never conquer’d but by death.”
     
     
     I hope you received all my late Letters. Yet I know not how to account for not hearing from you unless you are realy returning to your Family and Friends, and in that Number I flatter myself you will ever consider
     
      Portia
     
    